Case 6:14-md-02557-GAP-EJK Document 348 Filed 07/10/20 Page 1 of 5 PageID 3068




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

     A & E AUTO BODY, INC., et al.,

               Plaintiffs,                                Case No. 6:14-md-02557-GAP-EJK
                                                          ALL CASES
     v.

     21ST CENTURY CENTENNIAL
     INSURANCE COMPANY, et al.,

               Defendants.


                       CONSOLIDATED JOINT STIPULATION AND REPORT

             Pursuant to this Court’s Orders of June 24, 2020, Liaison Counsel for Defendants and

    Liaison Counsel for Plaintiffs submit their Consolidated Joint Stipulation and Report to the

    Court.

             After the conclusion of all appeals, the following cases and claims are now pending in

    this MDL proceeding in which Liaison Counsel for Plaintiffs represents the Plaintiff body

    shops:

             1.        Antitrust claims only in Case Nos. 6:14-cv-06008 (Pennsylvania), 6:14-cv-

    06009 (Alabama), 6:14-cv-06011 (Illinois), and 6:14-cv-06020 (Pennsylvania) (“Antitrust

    Cases”).

             2.        Tortious interference claims in Case Nos. 6:14-cv-06012 (New Jersey), 6:14-

    cv-06013 (New Jersey), 6:14-cv-6018 (Kentucky), 6:14-cv-06019 (Virginia) and 6:15-cv-




    4830-6720-2498v1
    2909341-000017 07/10/2020
Case 6:14-md-02557-GAP-EJK Document 348 Filed 07/10/20 Page 2 of 5 PageID 3069




    06022 (Missouri) (“Remanded Cases”) subject to unresolved pleading issues identified in the

    11th Circuit’s en banc opinion (“Quality Auto”).1

               3.       Case No. 6:18-cv-06023 (Professional, Inc. v. First Choice Auto Insurance, et

    al.), transferred to this Court from the Western District of Pennsylvania.

               4.       Case No. 6:18-cv-06024 (Professional, Inc. v. Kemper Independent Insurance

    Co.), transferred to this Court from the Western District of Pennsylvania.

               5.       Tortious interference claims by two body shops against Progressive Defendants

    only (Case No. 6:14-cv-06000). The parties to these claims submitted their Report separately

    [ECF 143].

               6.       Case No. 06:18-cv-06025 (Leif’s Auto Collision Centers, LLC v. Government

    Employees Insurance Company), transferred to this Court from the District of Oregon. The

    parties to this case are submitting their report separately.

               The parties concur that the status and sufficiency of the amended complaints in the

    Antitrust Cases are controlled by the various decisions of the 11th Circuit in these and related

    matters, including the en banc decision in Quality Auto, and the panel decision in the

    consolidated Automotive Alignment/Alpine Straightening/Gary Conns Collison Center matter

    (“Automotive Alignment”).2 The parties therefore jointly suggest that Defendants file an

    updated brief addressing the status (in light of the Hertz issue) and substance (in light of the

    prior antitrust rulings) of these matters, with a response by Plaintiff and a reply on the schedule

    set forth below.



    1
        Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co., 917 F.3d 1249 (11th Cir. 2019) (en banc).
    2
        Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707 (11th Cir. 2020).


                                                              2
    4830-6720-2498v1
    2909341-000017 07/10/2020
Case 6:14-md-02557-GAP-EJK Document 348 Filed 07/10/20 Page 3 of 5 PageID 3070




             Counsel for all parties to the pending actions included in these MDL proceedings have

    conferred again concerning the Court’s exercise of supplemental jurisdiction over state law

    claims in all remaining cases. All counsel acknowledge that this Court and the 11th Circuit

    have already invested extensive judicial resources into the resolution of these claims. The

    Quality Auto en banc opinion provided significant guidance on the state law claims still before

    this Court. The panel opinion in the consolidated Automotive Alignment case is additionally

    instructive. All counsel further agree that a single federal forum provides overwhelming

    efficiencies for all parties and is significantly more advantageous than starting all over again

    in various state courts which will result in piecemeal and potentially conflicting or inconsistent

    resolutions. With deference to the Court’s discretion, undersigned counsel respectfully advise

    the Court that, with the exception of the two Mississippi body shop Plaintiffs, all of the parties

    prefer that this Court retain jurisdiction and adjudicate all state law claims.

             Defendants propose to file supplemental briefs addressing the insufficiency of the

    tortious interference claims in the Remanded Cases on the grounds the 11th Circuit expressly

    excluded from the narrow group pleading holding in its Quality Auto en banc opinion. It is the

    intention of Defendants to file a single consolidated brief of no more than 20 pages rather than

    separate briefs in each case if at all possible. If a single consolidated brief is not feasible,

    separate briefs shall be limited to discrete, non-repetitious points.

             The parties propose the following briefing schedule:

             1.        Antitrust Cases

             Defendants’ Updated Brief(s): August 7, 2020

             Plaintiffs’ Responsive Brief(s): August 28, 2020



                                                    3
    4830-6720-2498v1
    2909341-000017 07/10/2020
Case 6:14-md-02557-GAP-EJK Document 348 Filed 07/10/20 Page 4 of 5 PageID 3071




             Defendants do not anticipate the necessity of a reply brief, but if needed Defendants
             will file within seven days of Plaintiffs’ responsive brief in accordance with this Court’s
             Scheduling Order Number Two (6:14-md-2557; ECF No. 42).

             2.        Remanded Cases

             Defendants’ Supplemental Brief(s): August 7, 2020

             Plaintiffs’ Responsive Brief(s): August 28, 2020

             Reply Brief(s): September 4, 2020 and limited to five pages in accordance with this
             Court’s Scheduling Order Number Two.

             Defendants shall file responsive pleadings or motions in the two Professional cases

   (Case Nos. 6:18-cv-06023 and 6:18-cv-06024) by August 7, 2020.

             The parties agree to a stay of discovery until the sufficiency of all claims in the Antitrust

    Cases, Remanded Cases and the Professional’s cases is determined.

             The parties request a status conference before the Court.

    Respectfully submitted,

     /s/ Mark L. Shurtleff                                    /s/ Hal K. Litchford
     Mark L. Shurtleff (Utah Bar No. 4666)                    Hal K. Litchford (Fla. Bar No. 272485)
     SHURTLEFF LAW FIRM                                       Kyle A. Diamantas (Fla. Bar No. 106916)
     Post Office Box 900873                                   BAKER, DONELSON, BEARMAN,
     Sandy, Utah 84090                                        CALDWELL & BERKOWITZ, PC
     Telephone: (801) 441-9625                                200 South Orange Avenue
     Facsimile: (801) 206-3676                                Post Office Box 1549
     E-mail: mark@shurtlefflawfirm.com                        Orlando, Florida 32802
     Liaison Counsel for Plaintiffs                           Telephone: (407) 422-6600
                                                              Facsimile: (407) 841-0325
                                                              Email: hlitchford@bakerdonelson.com
                                                              Email: kdiamantas@bakerdonelson.com

                                                                       - and-

                                                              Amelia W. Koch (admitted pro hac vice)
                                                              BAKER DONELSON BEARMAN
                                                              CALDWELL & BERKOWITZ, PC
                                                              201 St. Charles Avenue, Suite 3600


                                                      4
    4830-6720-2498v1
    2909341-000017 07/10/2020
Case 6:14-md-02557-GAP-EJK Document 348 Filed 07/10/20 Page 5 of 5 PageID 3072




                                                       New Orleans, Louisiana 70170
                                                       Telephone: (504) 566-5200
                                                       Facsimile: (504) 636-4000
                                                       E-mail: akoch@bakerdonelson.com
                                                       E-mail: sgriffith@bakerdonelson.com
                                                       Counsel for Defendants




                                  CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 10th day of July, 2020, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system which will send a Notice

    of Electronic Filing to all counsel of record that are registered with the Court’s CM/ECF

    system.

                                                      /s/ Hal K. Litchford
                                                         Hal K. Litchford




                                                5
    4830-6720-2498v1
    2909341-000017 07/10/2020
